In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-22-00103-CV
                  ___________________________

 IN RE FAMOUS WATER COMPANY, L.P., CRAZY BOTTLING COMPANY,
LLC, SCOTT ELDER, CAROL ELDER, TROY HUSEMAN, KELLI HUSEMAN,
   JACK BRADSHAW, JANET BRADSHAW, TOM FIREOVED, AND MIKE
                      MODANO, Relators




                          Original Proceeding
             153rd District Court of Tarrant County, Texas
                    Trial Court No. 153-327718-21


                 Before Kerr, Bassel, and Womack, JJ.
                  Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus, real party in

interest’s response, and relators’ reply to response and is of the opinion that relief

should be denied. Accordingly, relators’ petition for writ of mandamus is denied.

                                                     Per Curiam

Delivered: April 27, 2022




                                          2